Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 15 of U.S. Patent No. 11,249,903. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the instant application are broader than Claims 1 and 15 of the ‘903 patent and are therefore anticipated by the ‘903 patent.  Paragraph [0046] of the Specification defines the internal operation as “e.g., GC [garbage collection] or wear levelling” (see Specification, paragraph [0046]).
Instant Application
US Patent No. 11,249,903
1. A memory system comprising:
a plurality of dies; and
a controller coupled to the plurality of dies through a plurality of data paths, the controller being suitable for transmitting first data received from a host and second data obtained through an internal operation in parallel through the plurality of data paths.
1. A memory system comprising:
a memory device including a plurality of dies each including a plurality of memory blocks; and
a controller including a memory and a garbage collection module configured to perform a garbage collection operation by transmitting data to the memory device through at least one of a plurality of data paths,
wherein the garbage collection module determines whether the garbage collection operation is executable in parallel with a host task operation, depending on which of the plurality of dies includes a target block of the garbage collection operation,
wherein the garbage collection module is configured to:
determine whether one or more closed blocks exist in remaining dies excluding an nth die that includes an open block among the plurality of dies in order to determine whether the host task operation and the garbage collection operation are executable in parallel,
determine that the host task operation and the garbage collection operation are executable in parallel when one or more closed blocks exist in the remaining dies, and
determine that the host task operation and the garbage collection operation are executable in series when no closed block exists in the remaining dies.

An operating method of a memory system which includes a plurality of dies and a controller coupled to the plurality of dies through a plurality of data paths, the operating method comprising:
transmitting first data and second data in parallel through the plurality of data paths,
wherein the first data corresponds to a command operation according to a command received from a host, and the second data are obtained through an internal operation.

An operating method of a memory system comprising a memory device including a plurality of dies each including a plurality of memory blocks and a controller including a memory and configured to perform a host task operation and a garbage collection operation by transmitting data to the memory device through at least one of a plurality of data paths, the operating method comprising:
determining whether the host task operation and the garbage collection operation are executable in parallel;
detecting a victim block;
storing garbage collection information and status information corresponding to the victim block in the memory, the garbage collection information including address information of the victim block and the status information indicating whether the garbage collection operation on the victim block is executable in parallel with the host task operation;
sequentially queuing the garbage collection information to a parallel command queue or a serial command queue according to the status information;
determining a garbage collection type according to a trigger time point; and
performing the garbage collection operation in parallel according to the garbage collection information queued in the parallel or serial command queue corresponding to the garbage collection type,

determining whether one or more closed blocks exist in remaining dies excluding an nth die that includes an open block among the plurality of dies;
determining that the host task operation and the garbage collection operation are executable in parallel when one or more closed blocks exist in the remaining dies; and
determining that the host task operation and the garbage collection operation are executable in series when no closed block exists in the remaining dies.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair.
Regarding Claim 1, Sinclair discloses a memory system comprising:
a plurality of dies (see Sinclair, paragraph [0039], where a subarray 702 may consist of multiple blocks that are arranged on one or more separate memory chips or dies within a bank 704); and
a controller coupled to the plurality of dies through a plurality of data paths, the controller being suitable for transmitting first data received from a host and second data obtained through an internal operation in parallel through the plurality of data paths (see Sinclair, paragraph [0004], where memory system executes host write operation and the second operation substantially concurrently in the at least one subarray and at least one other subarray; see also paragraph [0044], where an operation such as a flash management routine or a garbage collection or block reclaim operation may be executed in one subarray, independent of each other subarray, and concurrently with a host write operation in a different subarray of the same bank).
Regarding Claim 11, Sinclair discloses an operating method of a memory system which includes a plurality of dies (see Sinclair, paragraph [0039], where a subarray 702 may consist of multiple blocks that are arranged on one or more separate memory chips or dies within a bank 704) and a controller coupled to the plurality of dies through a plurality of data paths (see Sinclair, paragraph [0005], where memory system also includes plurality of subarray controllers), the operating method comprising transmitting first data and second data in parallel through the plurality of data paths, wherein the first data corresponds to a command operation according to a command received from a host, and the second data are obtained through an internal operation (see Sinclair, paragraph [0004], where memory system executes host write operation and the second operation substantially concurrently in the at least one subarray and at least one other subarray; see also paragraph [0044], where an operation such as a flash management routine or a garbage collection or block reclaim operation may be executed in one subarray, independent of each other subarray, and concurrently with a host write operation in a different subarray of the same bank).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair and further in view of Traister (PG Pub. No. 2008/0034174 A1).
Regarding Claim 2, Sinclair discloses the memory system of Claim 1, wherein:
Sinclair does not disclose the controller alternately transfers the first data and the second data through any one data path of the plurality of data paths.  Traister discloses the controller (see Traister, Fig. 7, where garbage collection operations happen between data write operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Traister for the benefit of preventing overly long garbage collection operations in memory (see Traister, paragraph [0004]).
Regarding Claim 20, Sinclair discloses the memory system of Claim 11, further comprising:
Sinclair does not disclose alternately transfers the first data and the second data through any one data path of the plurality of data paths.  Traister discloses alternately transfers the first data and the second data through any one data path of the plurality of data paths (see Traister, Fig. 7, where garbage collection operations happen between data write operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Traister for the benefit of preventing overly long garbage collection operations in memory (see Traister, paragraph [0004]).
Claims 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, and further in view of Cai (PG Pub. No. 2017/01322125 A1).
Regarding Claim 3, Sinclair discloses the memory system of Claim 1, wherein:
Sinclair does not disclose the controller selects a victim block having a small number of valid data among a plurality of memory blocks in the plurality of dies, sorts the valid data of the victim block as the second data, selects a destination block in a die different from a die including an open block in which the first data are to be stored, and programs the second data to the selected destination block.  Cai discloses the controller selects a victim block having a small number of valid data among a plurality of memory blocks in the plurality of dies, sorts the valid data of the victim block as the second data, selects a destination block in a die different from a die including an open block in which the first data are to be stored, and programs the second data (see Cai, paragraph [0056], where total data written to flash memory is the sum the data requested to be programmed from host side plus the additional data generated by SSD internal firmware; the additional data generated by flash controller firmware can include at least: (1)additional data programming caused by a garbage collection process to merge valid data from a few victim blocks to a new free block to release more free blocks for future programming; see also paragraph [0057], where garbage collection (GC) procedure selects a few blocks with the least number of valid data and copies the valid data of those selected victim blocks to a free block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Cai for the benefit of selective data recycling in non-volatile memory (see Cai, Abstract).
Regarding Claim 10, Sinclair in view of Cai discloses the memory system of Claim 3, wherein:
Sinclair does not disclose the controller stores the valid data of the victim block in the selected destination block, and sets the victim block to a free block by erasing all pages of the victim block.  Cai discloses the controller stores the valid data of the victim block in the selected destination block, and sets the victim block to a free block by erasing all pages of the victim block (see Cai, paragraph [0056], where total data written to flash memory is the sum the data requested to be programmed from host side plus the additional data generated by SSD internal firmware; the additional data generated by flash controller firmware can include at least: (1)additional data programming caused by a garbage collection process to merge valid data from a few victim blocks to a new free block to release more free blocks for future programming; see also paragraph [0057], where garbage collection (GC) procedure selects a few blocks with the least number of valid data and copies the valid data of those selected victim blocks to a free block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Cai for the benefit of selective data recycling in non-(see Cai, Abstract).
Regarding Claim 12, Sinclair discloses the operating method of Claim 11, wherein:
Sinclair does not disclose the controller selects a victim block having a small number of valid data among a plurality of memory blocks in the plurality of dies, sorts the valid data of the victim block as the second data, selects a destination block in a die different from a die including an open block in which the first data are to be stored, and programs the second data to the selected destination block.  Cai discloses the controller selects a victim block having a small number of valid data among a plurality of memory blocks in the plurality of dies, sorts the valid data of the victim block as the second data, selects a destination block in a die different from a die including an open block in which the first data are to be stored, and programs the second data to the selected destination block (see Cai, paragraph [0056], where total data written to flash memory is the sum the data requested to be programmed from host side plus the additional data generated by SSD internal firmware; the additional data generated by flash controller firmware can include at least: (1)additional data programming caused by a garbage collection process to merge valid data from a few victim blocks to a new free block to release more free blocks for future programming; see also paragraph [0057], where garbage collection (GC) procedure selects a few blocks with the least number of valid data and copies the valid data of those selected victim blocks to a free block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Cai for the benefit of selective data recycling in non-volatile memory (see Cai, Abstract).
Claims 4, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, and further in view of Kanno (PG Pub. No. 2018/0024921 A1) and Gopinath (PG Pub. no. 2017/0123972 A1).
Regarding Claim 4, Sinclair in view of Cai discloses the memory system of Claim 1, wherein:
Sinclair does not disclose:
the controller comprises a memory having a garbage collection (GC) buffer suitable for temporarily storing the second data; and 
a destination block candidate list including destination block candidates for programming the second data.
Kanno discloses the controller comprises a memory having a garbage collection (GC) buffer suitable for temporarily storing the second data (see Kanno, paragraph [0051], where the garbage collection unit 87 temporarily stores, in the garbage collection buffer memory GB, the valid data in a block selected from the nonvolatile memory 5 by the selection unit 86, erases the selected block, selects, from the nonvolatile memory 5, a free area as a destination of shift of valid data, and writes the valid data in the garbage collection buffer memory GB to the selected free area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Kanno for the benefit of temporarily storing valid garbage collection data until a write operation is complete (see Kanno, paragraph [0051]).
Sinclair in view of Kanno does not disclose a destination block candidate list including destination block candidates for programming the second data.  Gopinath discloses a destination block candidate list including destination block candidates for programming the second data (see Gopinath, paragraph [0071], where the write module 160 may then be configured to check with the free block list 170 to determine whether there is a sufficient amount of available storage (i.e., a sufficient number of available blocks) to store the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair and Kanno with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Regarding Claim 5, Sinclair in view of Kanno and Gopinath discloses the memory system of Claim 4, wherein:
Sinclair does not disclose:
the controller determines the number of required destination blocks based on the number of the second data;
selects the destination block from the destination block candidate list; and
copies the second data temporarily stored in the GC buffer into the selected destination block.
Kanno discloses copies the second data temporarily stored in the GC buffer into the selected destination block (see Kanno, paragraph [0051], where the garbage collection unit 87 temporarily stores, in the garbage collection buffer memory GB, the valid data in a block selected from the nonvolatile memory 5 by the selection unit 86, erases the selected block, selects, from the nonvolatile memory 5, a free area as a destination of shift of valid data, and writes the valid data in the garbage collection buffer memory GB to the selected free area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Kanno for the benefit of temporarily storing valid garbage collection data until a write operation is complete (see Kanno, paragraph [0051]).
Sinclair in view of Kanno does not disclose:
the controller determines the number of required destination blocks based on the number of the second data; and
selects the destination block from the destination block candidate list.
Gopinath discloses:
the controller determines the number of required destination blocks based on the number of the second data (see Gopinath, paragraph [0071], where the write module 160 may then be configured to check with the free block list 170 to determine whether there is a sufficient amount of available storage (i.e., a sufficient number of available blocks) to store the data); and
selects the destination block from the destination block candidate list (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair and Kanno with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Regarding Claim 9, Sinclair in view of Kanno and Gopinath discloses the memory system of Claim 4, wherein:
Sinclair does not disclose the destination block candidates in the destination block candidate list are sorted in ascending order from the free block having the lowest P/E cycle count, based on the P/E cycle counts of the selected free blocks.  Gopinath discloses the destination block candidates in the destination block candidate list are sorted in ascending order from the free block having the lowest P/E cycle count, based on the P/E cycle counts of the selected free blocks (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair and Cai as applied to Claims 3 and 12 above, and further in view of Gopinath.
Regarding Claim 13, Sinclair in view of Cai
Sinclair does not disclose the destination block candidate list is a list for storing destination block candidates which are selected among the plurality of free blocks based on program/erase (P/E) cycle counts of the plurality of free blocks, wherein the destination block candidates are sorted in ascending order from the free block having the lowest P/E cycle count or given priorities.  Gopinath discloses the destination block candidate list is a list for storing destination block candidates which are selected among the plurality of free blocks based on program/erase (P/E) cycle counts of the plurality of free blocks, wherein the destination block candidates are sorted in ascending order from the free block having the lowest P/E cycle count or given priorities (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Regarding Claim 14, Sinclair in view of Cai discloses the operating method of Claim 12, further comprising:
Sinclair does not disclose deciding the number of required destination blocks based on the number of valid data of the selected victim block, before the selecting the destination block which is not included in the die of the open block from the destination block candidate list.  Gopinath discloses deciding the number of required destination blocks based on the number of valid data of the selected victim block, before the selecting the destination block which is not included in the die of the open block from the destination block candidate list (see Gopinath, paragraph [0071], where the write module 160 may then be configured to check with the free block list 170 to determine whether there is a sufficient amount of available storage (i.e., a sufficient number of available blocks) to store the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair and Cai, and further in view of Gopinath and Shaharabany (PG Pub. No. 2019/0102110 A1).
Regarding Claim 15, Sinclair in view of Cai discloses the operating method of Claim 12, wherein the selecting the destination block which is not included in the die of the open block from the destination block candidate list comprises:
Sinclair does not disclose:
checking whether destination block candidates are present in the destination block candidate list;
checking whether the destination block candidates are included in the same die as the die of the open block, from a first destination block candidate having the lowest program/erase (P/E) cycle count, when the destination block candidates are present in the destination block candidate list;
selecting the first destination block candidate as the destination block when the first destination block candidate is not included in the same die as the die of the open block;
increasing an index by one to check whether a second destination block candidate is included in the same die as the open block, when the first destination block candidate is included in the same die as the die of the open block; and
selecting destination block candidates from the plurality of free blocks and storing the selected destination block candidates in the destination block candidate list, when no destination block candidates up to the last destination block candidate of the destination block candidate list are selected as the destination block.
Gopinath discloses:
checking whether destination block candidates are present in the destination block candidate list (see Gopinath, paragraph [0071], where the write module 160 may then be configured to check with the free block list 170 to determine whether there is a sufficient amount of available storage (i.e., a sufficient number of available blocks);
checking whether the destination block candidates are included in the same die as the die of the open block, from a first destination block candidate having the lowest program/erase (P/E) cycle count, when the destination block candidates are present in the destination block candidate list (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced);
selecting the first destination block candidate as the destination block when the first destination block candidate is not included in the same die as the die of the open block (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced); and
selecting destination block candidates from the plurality of free blocks and storing the selected destination block candidates in the destination block candidate list, when no destination block candidates up to the last destination block candidate of the destination block candidate list are selected as the destination block (see Gopinath, paragraph [0075], where blocks in the free block list 170 may be sorted or ranked based on erase count; an erase count of a block may indicate the number of times the block has been erased; the garbage collection module 162 may rank blocks with lower erase counts higher than blocks with higher erase counts. The rationale is that the lower the erase count of a block, the fewer number program/erase cycles that block has experienced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Sinclair in view of Gopinath does not disclose increasing an index by one to check whether a second destination block candidate is included in the same die as the open block, when the first destination block candidate is included in the same die as the die of the open block.  Shaharabany discloses increasing an index by one to check whether a second destination block candidate is included in the same die as the open block, when the first destination block candidate is included in the same die as the die of the open block (see Shaharabany, paragraph [0075], where Fig. 5 discloses round robin scheduling between dies is performed where the storage device request from a host interface module (HIM) at a different die every time in an effort to maximize parallelism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair and Gopinath with Shaharabany for the benefit of maximizing memory parallelism (see Shaharabany, paragraph [0075]).
Regarding Claim 16, Sinclair in view of Cai, Gopinath, and Shaharabany discloses the operating method of Claim 15, further comprising:
Sinclair does not disclose selecting destination block candidates which are not included in the die of the open block, from the plurality of free blocks, and storing the selected destination block candidates in the destination block candidate list, when no destination block candidates are present in the destination block candidate list.  Gopinath discloses selecting destination block candidates which are not included in the die of the open block, from the plurality of free blocks, and storing the selected destination block candidates in the destination block candidate list, when no destination block candidates are present in the destination block candidate list (see Gopinath, paragraph [0098], where the garbage collection module 162 may remove the block from the “do not select” list after the write command is selected for execution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sinclair with Gopinath for the benefit of preserving health of memory blocks (see Gopinath, paragraph [0077]).
Allowable Subject Matter
Claims 6-8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose, or fairly suggest, all of the elements of Claims 6-8 and 17-19.  Specifically, the prior art does not disclose:
the controller checks an nth die including an open block among the plurality of dies, and checks whether free blocks are present in the other dies except the nth die;
wherein the controller selects destination block candidates from free blocks in the other dies, and stores the selected destination block candidates in the destination block candidate list, when the free blocks are present in the other dies, and
wherein the controller selects destination block candidates from the nth die and stores the selected destination block candidates in the destination block candidate list, when no free blocks are present in the other dies; and
the controller selects a first candidate free block (CFB) from an nth die including an open block among the plurality of dies, selects a second CFB from the other dies except the nth die, and checks whether a difference in program/erase (P/E) cycle count between the first CFB and the second CFB is less than a predetermined threshold value.
Du (PG Pub. No. 2019/0042403 A1) discloses excluding data writes from the last die, which the Examiner considers patentably indistinguishable from an “nth” die.  (see Du, paragraph [0030]).  However, Du contemplates excluding data writes from the last die to save the die for parity data.  In addition, Du does not contemplate withholding garbage collection from the last die.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



	













/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161